Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 4, 5, 8, 12-14 and 16-21 are pending in the application. Claims 1, 3, 5, 8, 12-14 and 16-21 are rejected. Claim 4 is allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25th, 2022 has been entered.
 
Response to Amendment / Argument
On page 10 of the response filed December 10th, 2021, Applicant traverses the rejection of claims 12, 15, 16, 18 and 20 under 35 USC 112(d). Regarding claims that were not cancelled, Applicant states the following:

    PNG
    media_image1.png
    101
    613
    media_image1.png
    Greyscale

If the features are no longer recited in the independent or parent claim, they are no longer embraced by the claim. The fact that claim 1 previously encompassed the option for certain variables to form rings does not mean that the claim still encompasses this option after the limitation regarding ring 
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 8, 12-14, 16, 17, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the aryl group" in the seventh to last line of the claim. There is insufficient antecedent basis for this limitation in the claim. There are two previous instances of “aryl group” in the definition of Z. One is the main definition and the second is the substituent of an alkyl group. It is unclear if the limitation is limited one or both of the previous instances. It is suggested that Applicant switch the order of the definitions of the optional substituents to avoid any confusion since it appears to have been Applicant’s intention to define substituents on the main Z definition. Claims 12-14 are rejected for the same reason since they do not correct the issue.
Claims 3, 16 and 17 are rejected as indefinite based on the definition of “X” in claim 3 which includes “N”. In this situation, it is unclear what the third substituent on nitrogen would be. It could be interpreted to require that it is hydrogen or that it is open to substitution. It is suggested that Applicant amend claim 3 to recite “X is NH or O;”.
Claims 5, 8, 20 and 21 are rejected as indefinite based on the definition of X in claim 5 which includes “N”. In this situation, it is 
“X is NH, N, O or S;
Y is heteroaryl group, -CH2- or –C(O);
when X is NH, O or S, one instance of –Y(CHR10)pR11 is absent,


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing Claim 3 recites a structure where Z within formula I would correspond to an alkyl group that is substituted by –COOR12 or –CONR12R13. The variable R7 in claim 3 would therefore correspond to the variable R12 or R13 in claim 1. The definition for R7 in claim 3, however, recites that R7 can be alkyl substituted by a variety of options. Claim 1 recites that R12 and R13 can be alkyl groups but does not provide for substitution. Furthermore, the specification does not define alkyl groups as being optionally substituted.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 12, 16, 18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 1, 2, 3, 4 and 5 have been amended to delete the option for R1 and R2 to form a ring.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 13 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 1 and 3 have been amended to delete the option for R5 and R6 to form a ring.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, 
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 has been amended to delete the option for R12 and R13 to form a ring.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 has been amended to delete the option for R3 and R4 to form a ring.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 has been amended to delete the option for R15 and R16 to form a ring.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,002,967 by Mueller et al.
Mueller et al. teach the following compound in column 16:

    PNG
    media_image2.png
    210
    398
    media_image2.png
    Greyscale
.
The compound reads on formula I where R1 and R2 are alkyl, Q is absent, Z is alkyl substituted by –COOR12 where R12 is alkyl. These definitions read on instant claims 1, 13 (which limits variables not required when Q is absent) and 14 (which limits a combination not required when R13 is absent).

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. Angew. Chem. Int. Ed. 2016, 55, 14121-14125.
Xiao et al. teach the following compound on page 14123 (Scheme 4):

    PNG
    media_image3.png
    172
    236
    media_image3.png
    Greyscale
.
The compound is embraced by claim 12 where one of R1 and R2 links to the adjacent phenolic hydroxyl group to form a form and the other is hydrogen, Q is absent and Z is alkyl substituted by an aryl group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626